Mr.' Justice Todd, Jr.,
dissenting.
I dissent. In my opinion the police power of the Legislature may not, even during an emergency, go to the extreme of compelling an owner to keep his property in the rental market, whether for dwelling or for commercial purposes.
In Latoni v. Municipal Court, 67 P.R.R. 130, footnote (1), page 138, because it was unnecessary, we left undecided ■the question of whether the provisions of § 12 (/) of Act No. 464 of 1946 known as the Reasonable Rents Act, to the effect that a landlord who has “habitually” rented his property must continue to do so, is valid, although we did say that it “may be of doubtful constitutionality,” and we added:
“. . . Congress carefully provided the contrary in the Federal Act. It said in § 4(d) : ‘Nothing in this Act shall be construed to require any person to sell any commodity or to offer .any accommodations for rent.’ 50 U.S.C.A., App., § 904(d). Federal Regulation 6(a) (6) as we have seen implements this disclaimer. The Emergency Court of Appeals therefore held that a landlord cannot be required to continue to rent his property; he may oust a tenant to live in the property himself or to leave it vacant. In so holding the court remarked that ‘Perhaps [§ 4(d)] ... was included in the Act to avoid constitutional difficulties.’ Taylor v. Bowles, 145 F. 2d 833, 34 (E.C.A., 1944); Taylor v. Porter, 156 F. 2d 805, 810 (E.C.A., 1946). Cf. Bowles v. Willingham, 321 U. S. 503, 517; Yakus v. United States, 321 U. S. 414, 431, 437-38; Wilson v. Brown, 137 F. 2d 348, 351-52 (E.C.A., 1943); Block v. Hirsh, 256 U. S. 135; Marcus Brotan Co. v. Feldman, 256 U. S. 170; Levy Leasing *632Co. v. Siegel, 258 U. S. 242; Miranda v. District Court, 63 P.R.R. 155; Ex parte Irizarry, 66 P.R.R. 634; Roig v. People of Puerto Rico, 147 F. 2d 87 (C.C.A. 1st, 1945).”
I am convinced, after studying the cases cited in the footnote in the Latoni case, that owners of both dwelling and commercial buildings are entitled to withdraw them from the rental market and use them for their own benefit or prejudice. The fact that the Legislature has partially recognized that right as to housing accommodations 1 does not mean that it may deprive owners of their property when they wish to use it as a commercial establishment rather than as a dwelling. This case does not involve any conflict between the modern concept of property rights and that entertained by the framers of the Constitution. Modern regulation of property rights, especially during an emergency, would not have been sanctioned in the past. But it is one thing to regulate and to fix maximum prices, etc. It is a wholly different thing to prohibit a landlord from withdrawing in good faith his property from the rental market in order to live in it himself or to establish a business therein. That is not regulation. Rather it deprives him of the use and enjoyment of the property without due process of law and compels him to continue in the business of renting in which he is no longer interested. This action, in my opinion, is “arbitrary, discriminatory or demonstrably irrelevant”, as stated in Nebbia v. New York, 291 U. S. 502, 539, to the policy the Legislature is free to adopt as to the use and enjoyment of private property. Moreover, the Nebbia case interpreted a statute on regulation of prices with respect to the sale of milk in New York. That statute, of course, did not impose the obligation on anyone to engage in the said business. The case therefore is not an authority supporting *633the conclusion of the court in the present case. Neither is Block v. Hirsh, 256 U. S. 135, 154. The statute construed therein expressly authorized the owner to recover possession of his property “. . . for actual and bona fide occupancy by himself or wife, children or dependents . . . upon giving thirty days’ notice in writing”.' Hirsh did not give such a notice, but requested possession of his property for his own use. Upon refusal he attacked the statute — which provided for rent control for two years — as unconstitutional. The Supreme Court upheld the constitutionality of the Act as an emergency measure.
In Yakus v. United States, supra, in referring to § 4(d) of the Price Control Act which provides that:
“. . . Nothing in this Act shall be construed to require any person to sell any commodity or to offer any accommodations for rent. . . .”
the court said:
“. . . Petitioners were therefore not required by the Act, nor so far as appears by any other rule of law, to continue selling meat at wholesale if they could not do so without loss. . . .” (Italics oUrs.)
We know of no rule of law that supports the conclusion of the court in the present case. In Buckeye v. Boles, 141 F. 2d 692, 696, cited in Ex parte Irizarry, supra, the plaintiff corporation which was engaged in renting parking lots, when a change in the hourly rates which it charged was rejected by the Administrator alleged that the rejection amounted to requiring the plaintiff to sell his one-hour service and that this constituted a violation of the Act. The Emergency Court of Appeals said:
“. . . The answer to this contention obviously is that the Administrator is not interfering with complainant’s right to discontinue the one hour service. It may discontinue the service If it desires, but may not inaugurate a program which will have the effect of increasing its minimum charge.” (Italics ours.)
*634In Taylor v. Bowles, supra, the same court said:



“The legal position taken by the Regional Administrator seems to be that, under Section 4(d) of the Act, the Administrator is not required to permit withdrawal of the housing accommodations from the rental market, unless the landlord intends permanently and unconditionally to cease his rental operations. Section 4(d) cannot be read so narrowly. Just as the owner of a commodity can withhold it from sale for the time being, hoping that the ceiling price will later be raised, so a landlord may withhold his housing accommodations from ■the rental market because of dissatisfaction with the existing maximum rents. It is quite true that the rent control program would be jeopardized if landlords generally went on such a strike. But Congress, in affording this leeway to an occasional obstinate landlord who resents government interference with what would, in an unregulated market, be a ‘gold mine’, has evidently concluded, with good reason, that the eventuality of such a general strike is not to be anticipated, particularly where the rent regulation is ‘generally fair and equitable’.” (Italics ours.)
In the recent case of Woods v. Durr, 170 F. 2d 976, 979, (C.C.A. 3, 1948), it is stated that:



“It seems reasonably clear that Section 4(d) was placed in the Emergency Price Control Act to avoid possible constitutional difficulties. In Bowles v. Willingham, 1944, 321 U.S. 503, at page 517, 64 S.Ct. 641, 648, 88 L.Ed. 892, the Supreme Court, in upholding the constitutionality of the rent control provisions of the Emergency Price Control Act of 1942 against attack upon the ground that they constituted a taking of private property for public use without just compensation, said: ‘We are not .dealing here with a situation which involves a “taking” of property. Wilson v. Brown, supra. By § 4(d) of the Act it is provided that “nothing in this Act shall be construed to require any person to sell any commodity or to offer any accommodations for rent.” There is no requirement that the apartments in question be used for purposes which bring them under the Act.’
*635“And to the same effect see Wilson v. Brown, Em. App. 1943, 137 F. 2d 348.”
I do not believe that the construction I am giving to the statute would work any hardships on present enterprises as I do not agree that it would be easy and ordinary for competitors to. purchase many occupied buildings in order to withdraw them from the rental market or in order to establish their own business therein. As stated in Woods v. Durr, supra, page 980, the purpose of the Housing and Rent Act of 1947:
“. . . was not, as the plaintiff asserts, ‘to preserve the continuity of possession by tenants under the “deficit in housing.” ’ On the contrary the history and language of the act, as well as of the Emergency Price Control Act of 1942 which it followed, make plain that its purpose was to control inflation in rents and not to protect tenants in their possession. Control of evictions was not included in the act as an end in itself but in order to prevent circumvention and evasion of the maximum rents which it was the primary purpose of the act to impose. See Judge Magruder’s discussion of this point in Taylor v. Bowles, Em. App. 1944, 145 F. 2d 833, 834. While Congress did seek, by other legislation, to meet the wartime deficit in housing, it is obvious that freezing tenants in possession of existing housing accommodations could not solve that problem. . . .”
This is a case which was decided on a demurrer and accordingly we must accept as true the allegation of the complaint that the action was brought in good faith for the purpose alleged. Insofar as § 12 of Act No. 464 of 1946 precludes this suit, I consider it void and unconstitutional.
The judgment should be reversed and the case remanded for further proceedings.

 And also as to sale of commodities, pursuant to § 10(6) of Act No. 228 of 1942 creating the General Supplies Administration, which in part provides:
“. . . Nothing in this Act shall be construed to require any person to sell any staple commodity . . .”
See Ex parte Irizarry, 66 P.R.R. 634.